Citation Nr: 1529264	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  05-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  He served in Vietnam from April 1967 to April 1968.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2013, the Board denied service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  In a January 2014 Order, the Court granted a Joint Motion of the parties, vacated the Board's decision and remanded the case to the Board for action consistent with the Joint Motion.  In June 2014, the Board remanded the case for further development.  It is now before the Board for further appellate action.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 remand, the Board stipulated that treatment records for Mid-South Hospital and the Vet Center in Memphis should be obtained.  An attempt was made to find the records for Mid-South Hospital for the Veteran's treatment in the 1980s; however, the RO did not attempt to obtain treatment records from the Vet Center in Memphis.  VA treatment records show that the Veteran reported treatment at the Vet Center in 2003 and 2006.  These records should be obtained and associated with the claims file.

The Veteran's most recent VA examination was conducted in 2011.  Since that time, an October 2012 VA outpatient treatment shows that the Veteran had been treated for depression with citalopram.  Furthermore, service treatment records have been associated with the claims file since the 2011 examination.  For these reasons, the Board finds that a new VA examination is needed to determine whether the Veteran has a current psychiatric disability and, if so, whether it is related to his military service.  

In a September 2012 informal hearing presentation, the Veteran's representative argued that the Veteran's mental disorder maybe related to his service-connected coronary artery disease as he had by-pass surgery in 2005.  As noted above, a new VA examination is warranted in this case.  During this examination, an opinion should be obtained as to whether the Veteran has any type of psychiatric disability and, if so, whether this disability is related to his service-connected disabilities, to include coronary artery disease. 

Accordingly, the case is REMANDED for the following action:

1. Obtain Memphis Vet Center records since February 2003, to include records dated in 2003 and 2006, and associate them with the claims file.

2. After the above development has been completed, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any currently present acquired psychiatric disorder.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must specify that the claims folder has been reviewed. 

The examiner is specifically asked to review all previous medical reports of record, including the October 2012 VA treatment record showing a current diagnosis of depression and citalopram given for this disorder.  

If the examiner finds that the Veteran meets the diagnostic criteria for a diagnosis of PTSD, at any time since he filed his claim in February 2003, he or she should provide an opinion as to:

a) whether it is as least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's PTSD is the result of stressors (seeing dead bodies and/or exposure to gunfire, rocket, and mortar attacks) in his military service. 

b) whether it is as least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's PTSD is related to fear of hostile military or terrorist activity; 

If the examiner finds that the Veteran meets the diagnostic criteria for a diagnosis of any other psychiatric disorder, other than PTSD, at any time since he filed his claim in February 2003, he or she should provide an opinion as to:

a) whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such acquired psychiatric disorder is related to any disease or injury in service.

b) whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such acquired psychiatric disorder is caused by his service-connected disabilities, to include coronary artery disease and by-pass surgery in 2005.  

c) whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such acquired psychiatric disorder is aggravated (i.e., worsened beyond the nature progress) by his service-connected disabilities, to include coronary artery disease and by-pass surgery in 2005.  

The examiner must provide the underlying reasons for any opinion expressed, which must take into account the aforementioned evidence of record, as well as a discussion of the medical principles involved.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.
 
3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
 
4. Upon completion of the above development, review the examination report to ensure that it complies with the Board's remand directives.  Any deficiencies should be addressed prior to recertification to the Board. 

5. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




